Opinion issued March 11, 2014




                                        In The

                                 Court of Appeals
                                       For The

                            First District of Texas
                               ————————————
                                NO. 01-13-00064-CR
                              ———————————
                         CRYSTINA BECERRA, Appellant
                                          V.
                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 179th District Court
                              Harris County, Texas
                          Trial Court Case No. 1289828


                            MEMORANDUM OPINION

         Appellant, Crystina Becerra, pleaded guilty to the felony offense of

aggravated assault with a deadly weapon.* On June 17, 2011, the trial court

deferred adjudication, placed her on community supervision for five years, and


*
    See TEX. PENAL CODE. ANN. § 22.02(a) (West 2011).
assessed a $400 fine. On October 5, 2012, the State filed a motion to adjudicate

guilt. On October 9, 2012, the trial court entered judgment adjudicating Becerra’s

guilt and sentenced her to four years’ imprisonment. On January 4, 2013, Becerra

filed a notice of appeal of the trial court’s judgment. We dismiss the appeal.

      Generally, a defendant’s notice of appeal in a criminal case is due within

thirty days after the sentence is imposed in open court or the trial court enters an

appealable order. See TEX. R. APP. P. 26.2(a)(1). The deadline to file a notice of

appeal is extended to 90 days after the date the sentence is imposed in open court if

the defendant timely files a motion for new trial. See TEX. R. APP. P. 26.2(a)(2).

The time to file a notice of appeal may also be extended if, within 15 days after the

deadline to file the notice of appeal, a party properly files a motion for extension.

See TEX. R. APP. P. 10.5(b), 26.3.

      Here, the trial court sentenced Becerra and signed a final judgment on

October 9, 2012. Becerra did not file a motion for new trial nor did she file a

motion for an extension of time to file her notice of appeal. Therefore, Becerra’s

notice of appeal was due by November 8, 2012. See TEX. R. APP. P. 26.2(a)(1).

      Becerra untimely filed her notice of appeal on January 4, 2013. Without a

timely filed notice of appeal, this Court lacks jurisdiction over the appeal. See

Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918




                                          2
S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas v. State, 987 S.W.2d 605,

605–06 (Tex. App.—Houston [1st Dist.] 1999, no pet.).

      On April 4, 2013, we notified Becerra that her appeal was subject to

dismissal for want of jurisdiction unless, by April 15, 2013, she filed a response

showing grounds for continuing the appeal. Becerra failed to file an adequate

response.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3